OPINION OF THE COURT

Per Curiam.

The respondent was admitted to practice by this court on March 30, 1949. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report.
The referee sustained the following charges of misconduct: (1) failure to commence negligence actions on behalf of six clients and failure to prosecute an action on behalf of a seventh, thereby causing such claims to be time barred, failure to respond to the legitimate inquiries of his clients, and failure to advise a client of a settlement offer; (2) *357failure to file formal retainer statements in two actions in derogation of section 691.20 of the rules of this court; and (3) failure to co-operate with the petitioner Grievance Committee in its investigation of the above charges.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the referee. We find the respondent guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm the referee’s report is granted.
In determining an appropriate measure of discipline to be imposed we have taken into consideration the respondent’s previously unblemished record, his effort to mitigate damages by partially compensating two complainants, and his recent effort, albeit late, to co-operate with the Grievance Committee in its investigation.. Under all the circumstances, it is our opinion that the respondent should be, and he hereby is, suspended from the practice of law for a period of one year, commencing August 1, 1983, and until the further order of this court.
Mollen, P. J., Damiani, Titone, Lazer and O’Connor, JJ., concur.